Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 12/14/2021 for application number 16/901,258. Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 12/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 10264588 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Reason for Allowance
Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance.
The claims are allowable over the prior art of record in view of the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Messinger et al. (US 2010/0008272 A1; hereinafter “Messinger”)
Gaylard et al. (US 2013/0250823 A1; hereinafter “Gaylard”)
Pandey et al. (US 2009/0168703 A1; hereinafter “Pandey”)
Popa et al. (US 9,591,525 B2; hereinafter “Popa”)
Treister et al. (US 2002/0097681 A1; hereinafter “Treister”)
Ashwood-Smith et al. (US 2005/0207376 A1; hereinafter “Ashwood-Smith”)
Dempo (US 2012/0002549 A1)
Rao et al. (US 2010/0103924 A1; hereinafter “Rao”)
Taghavi Nasrabadi et al. (US 20120250731 A1; hereinafter “Taghavi Nasrabadi”)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following combination of features, nor would this have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“determining whether to connect to the first device or the second device based upon the first frequency and the second frequency when the first frequency is different than the second frequency; and 
when the first frequency is the same as the second frequency, determining whether to connect to the first device or the second device based upon a property of the first signal and a property of the second signal different than frequency.”
In contrast, the closest prior art, Messinger discloses a device, comprising: a processor; and memory comprising instructions that when executed by the processor perform operations ([0031] and Fig. 1: network system 10; [0060] and Fig. 10: node camera 450 with a Processor 461 and memory 463) comprising: detecting a first signal having a first frequency and emitted from a first device and a second signal having a second frequency and emitted from a second device ([0037] and Fig. 2; [0042]); determining whether to connect to the first device or the second device based upon the first frequency and the second frequency ([0043] and Fig. 3); and determining whether to connect to the first device or the second device based upon signal quality ([0077] and Fig. 18).  
Rao discloses selecting a node for the next hop based on the priority of a node and associated frequency based on the number of hops to that node ([0030] and Figs. 4 and 5). 

Other prior art documents also do not disclose or suggest the above combination of claimed features. Therefore, claim 1 is allowable over the prior art of record. The same reasoning applies to claim 9 mutatis mutandis.  Accordingly, claims 1-14 are allowed.

Regarding claim 15, the prior art of record documents, individually or in combination, do not disclose the following combination of features, nor would this have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“determining that the communication traffic exceeds a specified threshold; and 
adjusting from the first duty cycle to a second duty cycle responsive to determining that the communication traffic exceeds the specified threshold.”
In contrast, the closest prior art, Messinger, discloses transitioning into an awakened state based upon a duty cycle ([0063] and Fig. 10); and while in the awakened state: broadcasting the new timing signal to one or more connected slave devices, and listening for acknowledgement messages from the one or more connected slave devices ([0046] and Fig. 4; [0074] and Fig. 16). 
Popa discloses maintaining traffic statistics in order to facilitate rearranging of network nodes based on traffic conditions (Col. 4, Lines 15-20, and Fig. 1). 
But Messinger and Popa fail to disclose adjusting from the first duty cycle to a second duty cycle responsive to determining that the communication traffic exceeds the specified threshold. 
Other prior art documents also do not disclose or suggest the above combination of claimed features. Therefore, claim 15 is allowable over the prior art of record. Accordingly, claims 15-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471